Citation Nr: 1453739	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of right great toe laceration


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in November 2010.  A hearing transcript is associated with the claims file.

In addition to the paper claims file, there is a VA electronic claims file.  The documents contained in the VA electronic file are duplicative of evidence in the paper claims file or irrelevant to the issue on appeal, except as to the DAV appeal brief.


FINDING OF FACT

The Veteran's residuals of right great toe laceration are manifested by complaints of pain and stiffness; the maximum schedular evaluation under Diagnostic Code 5281 is assigned.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of right great toe laceration are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5281 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in an October 2007 letter, prior to the rating decision on appeal.  Following receipt of the Veteran's notice of disagreement, VA issued to the Veteran supplemental notice in a January 2009 letter.

VA met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA afforded the Veteran an appropriate VA medical examination, which is sufficiently detailed so that the Board's "evaluation of the claimed disability will be a fully informed one."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Lastly, VA provided the Veteran a hearing on appeal before the undersigned VLJ.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ fulfilled the duties under 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing on appeal, the VLJ identified the issue on appeal, accepted testimony concerning the current severity of the claimed disorder, and inquired about the existence of outstanding medical records that may support the claim for increase.  Based in part on the testimony obtained, the VLJ subsequently remanded the claim for additional evidentiary development.  On remand, the requested actions were completed; therefore, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation in excess of 10 percent for residuals of right great toe laceration.

In a March 2008 statement, the Veteran reported that his symptoms included burning and numbness lasting for hours.  He reported difficulty wearing and finding appropriate footwear.  In his December 2009 substantive appeal, the Veteran argued that a higher evaluation is warranted due to "severe pain."  He submitted a 1980 statement from his wife, who indicated that the Veteran had complained of painful sensation in the right great toe and that this, along with shoe difficulties, have interfered with his golf.

The Veteran testified in November 2010 that his symptoms included daily discomfort and pain, depending on the level of activity, which he treated with orthotics.  He reported that he has trouble with his entire right foot not just the right great toe.  His foot symptoms included swelling, pain on use, a pulling sensation and curling down of all toes.  The Veteran reported that he cannot wear dress shoes and that his condition gave him problems with golf, noting that his feet hurt after only 5 holes.

In May 2011, the Veteran reported that he continued to have increasing discomfort, difficulty walking more than short distances, and interference with his ability to get household and yard chores accomplished.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's disability is evaluated under Diagnostic Code 5281, which provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Facts and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for residuals of right great toe laceration.  The Veteran has been assigned the maximum evaluation available under Diagnostic Code 5281.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation under any other provision of the rating schedule.  38 C.F.R. § 4.7.  

Report of VA examination dated in October 2007 reflects that the Veteran complained of right forefoot pain and stiffness involving the 1st, 2nd, and 3rd toes.  He reported worsened symptoms with long distance walking, but denied weakness, fatigability, and lack of endurance.  He treated his symptoms with orthotics and capsaicin cream locally as needed.  He reported daily flare-ups lasting hours and alleviated with ice, hot baths, and rest.  He reported that can stand for 15 to 30 minutes and walk 1/4 mile.  Objectively, there was painful motion at the extreme of dorsiflexion (extension) of the right great toe.  There was no objective evidence of swelling, tenderness, instability, or weakness.  There was no evidence of abnormal weight bearing, hammertoes, hallux valgus or rigidus, vascular abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy, or deformity.  The examiner commented that the Veteran had "well preserved function of the right foot and toes." While the right great toe lacked 10 degrees of dorsiflexion. there was full passive range of motion with some complaints of pain at the extremes of last 5-10 degrees.  Gait was within normal limits.  Veteran could squat, duck waddle, and toe-heel walk.  No motor or sensory deficits were found.

While both the lay and medical evidence are highly probative in this matter, neither supports a higher evaluation for residuals of right great toe laceration under any potentially applicable criteria.  The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment due to pain and difficulty with walking or standing for prolonged periods of time which interferes with household/yard chores and recreational activities.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, a higher evaluation under Diagnostic Code 5281 for residuals of right great toe laceration is not available, and neither a higher nor separate evaluation is available under any other code provision.  The evidence reflects that the Veteran has no impairment of gait, he is capable of household/yard work, and recreates playing golf.  The Veteran testified that his right great toe disorder was essentially manifested by severe pain and, in this regard, the Court has indicated that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As for whether a higher evaluation may be assigned based on any other potentially applicable provision, it is noted that Diagnostic Codes 5276 through 5284 rate disability of the foot.  38 C.F.R. § 4.71a.  However, none of these codes allow for a higher or separate evaluation for the Veteran's service-connected right great toe disability.  Either the manifestations for the listed condition are not shown or the criteria do not provide an evaluation greater than 10 percent.  It is noted that the October 2007 VA examination showed early hammer toes and gouty arthritis.  However, in a May 2012 addendum to that exam report, the examiner found that these conditions were not related to the Veteran's service-connected right great toe laceration based on the current examination and a search of the available medical literature.  There is no medical opinion to the contrary of record.  Therefore, separate evaluations based on hammer toes and gouty arthritis are not warranted.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In addition to the Veteran's complaints, the Board has considered the VA treatment records, which reflect that the Veteran was seen in August 2008 by podiatry for follow-up of right foot problems; the Veteran had complaints of pain with prolonged periods of standing and noted that he now required a golf cart when golfing but will still have pain at the end of the day.  Private treatment records from Dr. Koppleman were also considered, which are silent for residuals of right great toe laceration and address left foot arch and heel pain.  Neither theVA nor the private treatment records provide a basis for a higher or separate evaluation of the service-connected right great toe under any schedular provision.  Thus, the evidence has limited probative value.

Accordingly, the claim is denied.  There is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Also, as the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.

Lastly, the Board has considered whether the Veteran's claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  In this case, the Veteran's disability of the right great toe is evaluated under the criteria for hallux rigidus. 



	(CONTINUED ON NEXT PAGE)


It is noted that the "hallux" refers to the big toe and "rigidus" indicates that th toe is rigid or lacks movement, which appears to reasonably fit the Veteran's disability picture.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 10 percent for service-connected residuals of right great toe laceration is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


